                                                                  THE HONORABLE MARSHA J. PECHMAN




                                 UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON AT SEATTLE

LOCALS 302 AND 612 OF THE
INTERNATIONAL UNION OF                                              NO.     C19-00274-MJP
OPERATING ENGINEERS
CONSTRUCTION INDUSTRY HEALTH                                        JUDGMENT
AND SECURITY FUND , et al.,
                      Plaintiffs,
                 v.
ALASKA INDUSTRIAL LLC, an Alaska
limited liability company,
                      Defendant.

                                                          Summary of Judgment

Judgment Creditor:                                               Operating Engineers Trust Funds
Judgment Debtor:                                                 Alaska Industrial LLC

Amounts Payable to Plaintiff Fund
Unpaid Contributions:               $140,870.18
Liquidated Damages                   $17,341.37
Interest through May 20, 2019        $30,602.61
Interest thereafter (on unpaid
  contributions only)             12% per annum

Amounts Payable to Plaintiff Local Union
Unpaid Union Dues:                      $9,835.61

Amounts Payable to All Plaintiffs
Attorney’s Fees:                                                  $495.00
Costs:                                                            $605.39
Other Recovery Amounts:                                          NONE
Interest Rate on Costs:                                          NONE
Attorneys for Judgment
  Creditor:                                                      Reid, McCarthy, Ballew & Leahy, L.L.P.



JUDGMENT – C19-00274-MJP
Page 1 of 3
C:\Users\rmiller\AppData\Local\Temp\notesD06208\~2080420.docx
             THIS MATTER coming on for consideration upon Plaintiffs' motion for

judgment against the Defendant, Plaintiffs being represented by their attorney,

Russell J. Reid of Reid, McCarthy, Ballew & Leahy, L.L.P., Defendant not being

represented, and the Court having reviewed the records and file herein, including the

affidavit of Russell J. Reid and the exhibits thereto and the Declaration of Adam Keck

and the exhibits thereto in support of Plaintiffs’ motion, and being fully advised in the

premises, now, therefore, it is hereby

             ORDERED, ADJUDGED AND DECREED that Plaintiffs be and hereby are

awarded judgment against Defendant in the amounts hereinafter listed, which

amounts are due the Plaintiff Trusts by Defendant for its inclusive employment of

members of the bargaining unit represented by Local 302 with which the Defendant

has a valid collective bargaining agreement and which amounts are due by reason of

its specific acceptance of the Declarations of Trust for the employment period March

2017 through September 2017 for Account No. 02152, for the period March 2017

through October 2017 for Account No. 02153, and for the period April 2017 through

September 2017 for Account No. 02155: for contributions of $140,870.18, for Union

dues of $9,835.61, for liquidated damages of $17,341.37, for pre-judgment interest of

$30,602.61, for attorneys’ fees of $495.00, and for costs of $605.39; all for a total of

$199,750.16.

             //

             //

             //

JUDGMENT – C19-00274-MJP
Page 2 of 3
C:\Users\rmiller\AppData\Local\Temp\notesD06208\~2080420.docx
             JUDGMENT ENTERED this 24th day of May, 2019.




                                                                A
                                                                Marsha J. Pechman
                                                                United States District Judge




Presented for Entry by:


/s/Russell J. Reid
Russell J. Reid, WSBA #2560
of Reid, McCarthy, Ballew & Leahy, L.L.P.
Attorneys for Plaintiffs




JUDGMENT – C19-00274-MJP
Page 3 of 3
C:\Users\rmiller\AppData\Local\Temp\notesD06208\~2080420.docx
